Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 4-13, 18 and 19 are pending.
Claims 1, 2, 11, and 18 were amended.
Claim 19 was added.
Claims 3 and 14-17 were cancelled.
Claim Objections
Claim 1 was previously objected to because of informalities. Applicant has successfully addressed these issues in the amendment filed on 2/24/2020. Accordingly, the objections to the claims have been withdrawn.	
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, Koerlin (in view of Al-Nasseri) teaches all of the limitations of the claim but does not teach or fairly suggest “the back mechanism assembly having a back mechanism actuator that is pivotally coupled to the back mechanism assembly and the chassis;”, “the mechanism assembly having a leg mechanism actuator that is pivotally coupled to the leg mechanism assembly and the chassis;”, and a “sliding base actuator that is pivotally coupled to the sliding base assembly and the chassis”.  With regards to claim 19, Koerlin (in view of Al-Nasseri) teaches all of the limitations of the claim but does not teach or fairly suggest “a sliding base actuator that is pivotally coupled to the sliding base assembly and the chassis”, “an upper portion that is rotatably coupled to an arm of the sliding base actuator”, and “a lower portion that is rotatably coupled to the arm of the sliding base actuator; wherein, when the arm of the sliding base actuator is extended when the system transitions to the bed 
Al-Nasseri is relied upon to teach a configuration for assembly of the back assembly and back mechanism actuator and does not remedy the deficiencies of Koerlin. Claims 1 and 19 are therefore allowable. Claims 2 and 4-13 are also allowable since they require all of the limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/7/2021